Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 31, 2017

                                       No. 04-17-00517-CR

                                    John Nathan CAVANESS,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                      From the 452nd District Court, Mason County, Texas
                                   Trial Court No. 16-4724
                      The Honorable Robert Rey Hofmann, Judge Presiding


                                          ORDER
         The appellant has filed a motion for extension of time, requesting an additional 90 days to
file the appellant’s brief. The ground for the motion is that appellate counsel needs time not only
to review the record, but also for “extensive investigation.” The motion also states, “Counsel is
currently awaiting the response to several information requests filed in August 2017 that relate to
the competency evaluation conducted on February 21, 2017, prior to Defendant’s trial. These
documents are necessary for a full evaluation of the Defendant’s case.” However, the record on
appeal has been filed, and our review in a direct appeal is limited to the record on appeal, which
includes only the reporter’s record and the clerk’s record. See TEX. R. APP. P. 34.1. We grant
appellant’s motion for extension of time to file the appellant’s brief in part and order appellant to
file the appellant’s brief by November 29, 2017.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2017.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court